Title: To James Madison from Fontaine Maury, 1 June 1802
From: Maury, Fontaine
To: Madison, James


Dear SirNew york June 1. 1802
Having a private Conveyance I take the Liberty to inclose you a Pamphlet just Published.
If I can on any occassion Render my services acceptable to you at this place, where I have made an establishment in the Commission business, I shall have particular therein, being with real esteem Dear Sir Your mo He
Fontaine Maury
 

   
   RC (DLC). Docketed by JM.



   
   The pamphlet was probably [James Cheetham], A Narrative of the Suppression by Col. Burr, of the History of the Administration of John Adams (New York, 1802; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 2021), publication of which on 29 May 1802 ignited a pamphlet war between followers of Aaron Burr and those of George and DeWitt Clinton that lasted well into 1803 (“The Pamphlet War,” 15 July 1802, Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 2:724–28). JM’s copy is in the Madison Collection, Rare Book Department, University of Virginia Library.



   
   Maury omitted a word here.


